MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                            FILED
this Memorandum Decision shall not be                                  Mar 20 2018, 10:15 am

regarded as precedent or cited before any                                   CLERK
                                                                        Indiana Supreme Court
court except for the purpose of establishing                               Court of Appeals
                                                                             and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Vassil M. Marinov                                        Todd M. Nierman
West Lafayette, Indiana                                  Bonnie L. Martin
                                                         Ogletree Deakins Nash Smoak &
                                                         Stewart, P.C.
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Vassil Markov Marinov,                                   March 20, 2018
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         79A05-1707-SC-1723
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
Fiat Chrysler Automotive,                                The Honorable Laura Zeman,
Appellee-Defendant.                                      Judge
                                                         Trial Court Cause No.
                                                         79D04-1508-SC-2922



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A05-1707-SC-1723 | March 20, 2018           Page 1 of 6
                                STATEMENT OF THE CASE
[1]   Appellant-Plaintiff, Vassil Marinov (Marinov), appeals the trial court’s denial of

      his motion to correct error which challenged the dismissal of his small claims

      complaint against his employer, Appellee-Defendant, Fiat Chrysler Automotive

      (Fiat), in which Marinov denied the validity of an assignment of wages for

      payment of union dues.


[2]   We affirm.


                                                    ISSUE
[3]   Marinov presents us with one issue on appeal, which we restate as: Whether

      the small claims court properly granted Fiat’s motion to dismiss concluding that

      Marinov’s claim is preempted.


                      FACTS AND PROCEDURAL HISTORY
[4]   On July 8, 2013, Marinov started his employment with Fiat pursuant to the

      terms and conditions of a collective bargaining agreement between the United

      Automobile and Agricultural Implement Workers of America (UAW) and Fiat.

      This collective bargaining agreement was valid October 2011 through October

      2015. Pursuant to its terms and as a condition of employment, all employees

      were required to be dues-paying members of the UAW. Employees could pay

      their union dues either by a check-off and automatic deduction from their

      paycheck or they could elect to pay the UAW directly. Marinov signed a union

      dues check-off form, which explicitly stated the dues requirements and the

      procedure an employee must follow if the employee wants to revoke the dues

      Court of Appeals of Indiana | Memorandum Decision 79A05-1707-SC-1723 | March 20, 2018   Page 2 of 6
      check-off authorization. As a result of Marinov signing the dues check-off

      form, Fiat began to deduct UAW dues from his paycheck and to forward the

      dues to UAW as required by the collective bargaining agreement. Marinov

      claims that he notified Fiat in September 2013 of his objection to having union

      dues deducted from his paycheck based on religious reasons. However, Fiat

      continued to deduct UAW dues from Marinov’s paycheck.


[5]   On August 4, 2015, Marinov filed a Complaint with the small claims court,

      alleging that Fiat improperly deducted union dues from his paychecks, in

      violation of the Indiana Wage Deduction Statute, Ind. Code § 22-2-6-2. On

      December 23, 2015, Fiat filed a motion to dismiss Marinov’s Complaint,

      claiming that the small claims court lacked subject matter jurisdiction over the

      claim as it was preempted by the National Labor Relations Act, 29 U.S.C. §

      151 et seq. and the Labor Management Relations Act of 1947, 29 U.S.C. § 141,

      et seq. On February 25, 2016, Marinov appeared at a non-evidentiary hearing,

      at the conclusion of which the small claims court entered an order of dismissal.

      On March 21, 2016, Marinov filed a motion to correct error, which was denied

      by the small claims court on the same day. Marinov appealed.


[6]   On June 21, 2016, while the appeal was pending, Marinov filed a Charge

      Against Employer with the National Labor Relations Board (NLRB). After

      investigation, the NLRB dismissed Marinov’s filing because he completed an

      Authorization for Check-Off of Dues and Initiation Fee form which he has

      never revoked. Upon receiving the decision, Marinov appealed. The NLRB

      denied the appeal, citing the same reasons given previously.


      Court of Appeals of Indiana | Memorandum Decision 79A05-1707-SC-1723 | March 20, 2018   Page 3 of 6
[7]    On December 29, 2016, this court of appeals remanded the case to the small

       claims court to hold an evidentiary hearing in order to develop jurisdictional

       facts. See Marinov v. Fiat Chrysler Automotive, 2016 WL 7493516 (Ind. Ct. App.

       Dec. 29, 2016). On June 7, 2016, the small claims court conducted an

       evidentiary hearing at which it took sworn testimony to develop jurisdictional

       facts and reaffirmed its dismissal of Marinov’s claims. On June 26, 2017,

       Marinov filed a motion to correct error, which was denied on June 29, 2017.


[8]    Marinov now appeals. Additional facts will be provided if necessary.


                               DISCUSSION AND DECISION
[9]    Marinov appeals the trial court’s denial of his motion to correct error, in which

       he asserted that Fiat improperly deducted union dues from his paycheck.

       Generally, we review a trial court’s ruling on a motion to correct error for an

       abuse of discretion. City of Indianapolis v. Hicks, 932 N.E.2d 227, 230 (Ind. Ct.

       App. 2010), trans. denied. However, to the extent the issues raised on appeal

       are purely questions of law, our review is de novo. Id.


[10]   Indiana is a so-called “right to work” state, meaning that employees cannot be

       required to join a union as a condition of employment. 1 See I.C. § 22-6-6-8.

       However, Indiana Code section 22-2-6-2 permits an employee to authorize a




       1
        However, Fiat’s employees would still be required to proceed under the terms of the active collective
       bargaining agreement until it expired in October 2015. This included membership in the union and payment
       of union dues.



       Court of Appeals of Indiana | Memorandum Decision 79A05-1707-SC-1723 | March 20, 2018      Page 4 of 6
       wage assignment as one method of paying union dues. Yet, “[w]hen it is clear

       or may fairly be assumed that the activities which a State purports to regulate

       are protected by § 7 of the National Labor Relations Act, or constitute an unfair

       labor practice under § 8, due regard for the federal enactment requires that the

       state jurisdiction must yield.” San Diego Building Trades Council v. Garmon, 359
U.S. 236, 244, 79 S. Ct. 773, 3L.Ed.2d 775 (1959).


[11]   As we already acknowledged in our memorandum opinion issued after

       Marinov’s first appeal, the United States District Court for the Northern

       District of Indiana recently recognized that there is a conflict of law, to some

       extent, between Indiana Code section 22-2-6-2 and federal law regarding dues

       checkoff authorizations:


               [T]o the extent that an Indiana law conflicts with federal law
               regarding dues checkoff authorizations, the State law is
               preempted, and [employer] has no obligation to comply with it.
               Indiana’s wage assignment statute requires that all assignments
               of wages be revocable at any time. The assignment of wages for
               union dues, however, is an area that has long been regulated by
               federal law. So regulated, in fact, that there is no room for
               regulation by the states, and laws like Indiana’s wage assignment
               statute are preempted when it comes to dues checkoffs. As a result,
               Indiana’s wage assignment statute does not govern dues checkoff
               authorizations[.]


       General Cable Indus. v. Chauffeurs, Teamsters, Warehousemen and Helpers Local

       Union No., 135, 2016 WL 3365133, slip op. at 3, (N.D. Ind. June 17, 2016)

       (internal citations & references omitted) (emphasis added).




       Court of Appeals of Indiana | Memorandum Decision 79A05-1707-SC-1723 | March 20, 2018   Page 5 of 6
[12]   Accordingly, as Marinov signed a valid union dues check-off form and as there

       is no evidence of coercion or lack of consent, this court’s jurisdiction is

       preempted by federal law and, therefore, the small claims court properly

       dismissed Marinov’s claim for lack of subject matter jurisdiction. 2


                                              CONCLUSION
[13]   Based on the foregoing, we hold that the small claims court properly dismissed

       Marinov’s claim for lack of subject matter jurisdiction.


[14]   Affirmed.


[15]   Baker, J. and Brown, J. concur




       2
         We note that to this date Marinov has still not properly notified Fiat and the UAW Local 685 of his
       decision to withdraw from membership in the union. The instructions for the required procedures are set
       forth in the check-off form signed by Marinov in July 2013. Counsel for Fiat has repeatedly informed
       Marinov of the required procedure and the strict time frame in which to do this. During the evidentiary
       hearing before the small claims court, Fiat’s counsel again informed Marinov of the upcoming time frame in
       which he may revoke his union membership.



       Court of Appeals of Indiana | Memorandum Decision 79A05-1707-SC-1723 | March 20, 2018        Page 6 of 6